Case 1:21-cv-00834-NYW Document 1 Filed 03/22/21 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.

DONNA ROQUE and MARY CLIFTON, individuals

       Plaintiffs,

v.

THYSSENKRUPP ELEVATOR CORPORATION, a Delaware Corporation;
IC US DENVER MANAGEMENT LLC, a Delaware Limited Liability Company; and
UNIVERSAL PROTECTION SERVICE, LLC, a Delaware Limited Liability Company

       Defendants.


                                    NOTICE OF REMOVAL


       Defendant Thyssenkrupp Elevator Corporation (“TKE”), by and through its counsel, Hall

& Evans, LLC, hereby gives Notice of Removal pursuant to 28 U.S.C. § 1332, et seq., 28 U.S.C.

§ 1441, et seq., and 28 U.S.C. § 1446, et seq., stating as follows:

                                   I. UNDERLYING FACTS

       1.      Plaintiffs initiated this lawsuit against TKE; IC US Denver Management LLC

(“IC”); and Universal Protection Service, LLC (“Universal”) in the District Court for the City and

County of Denver, State of Colorado, by filing a Complaint on February 12, 2021. See Plaintiff’s

Complaint, attached as Exhibit A. TKE was served with process on February 19, 2021 (Exhibit

B). IC was served with process on February 25, 2021 (Exhibit C). Universal was served with

process on February 19, 2021. (Exhibit D).
Case 1:21-cv-00834-NYW Document 1 Filed 03/22/21 USDC Colorado Page 2 of 6




       2.      There are no pending motions or upcoming hearing dates set in the state action that

is being removed. The remainder of the pleadings and orders filed in Case No. 2021CV030544

are attached as Exhibits E, F, G, H, I, and J as delineated below:

               E.      Civil Cover Sheet;

               F.      Delay Reduction Order;

               G.      Pre-trial Order

               H.      TKE Answer

               I.      Universal Answer

               J.      Register of Actions.

       3.      Plaintiffs allege they suffered injuries resulting from their presence in an elevator

that was undergoing safety tests in a high-rise building in downtown Denver. See generally Exhibit

A. Plaintiffs assert causes of action against all defendants for premises liability under C.R.S. § 13-

21-115 and negligence. See generally Exhibit A.

                                 II. JURISDICTIONAL BASIS

       4.      Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over this matter

as it is between citizens of different states or citizens of a foreign state, and the amount in

controversy exceeds $75,000. 28 U.S.C. § 1332(a).

               a.      Diversity of Citizenship

       5.      Plaintiffs are citizens of Thornton, Colorado and Littleton, Colorado and have lived

in and treated in Colorado since the time of the incident. See Exhibit A at 1-2, 14.

       6.      Defendant TKE is a foreign corporation organized under the laws of the state of

Delaware, with a principal place of business in Alpharetta, Georgia. See id. at ¶ 3.
Case 1:21-cv-00834-NYW Document 1 Filed 03/22/21 USDC Colorado Page 3 of 6




       7.      Defendant IC is a Delaware Limited Liability Company, with its principal office in

Chicago, Illinois. See id. at ¶ 4. Upon information received from IC’s insurance carrier, IC’s sole

member is a Delaware limited partnership. IC consents to this removal.

       8.      Defendant Universal is a Delaware Limited Liability Company with a principal

office in Santa Ana, California. See id. at ¶ 5. Upon information and belief, none of Defendant

Universal’s members is a citizen of the State of Colorado. Universal consents to this removal.

               b.     Amount in Controversy

       9.      28 U.S.C. § 1446(c) provides, in relevant part:

               (2) If removal of a civil action is sought on the basis of the jurisdiction
               conferred by section 1332(a), the sum demanded in good faith in the initial
               pleading shall be deemed to be the amount in controversy, except that –

               (A) the notice of removal may assert the amount in controversy if the initial
               pleading seeks—

               (i) nonmonetary relief; or

               (ii) a money judgment, but the State practice either does not permit demand
               for a specific sum or permits recovery of damages in excess of the amount
               demanded; and

               (B) removal of the action is proper on the basis of an amount in controversy
               asserted under subparagraph (A) if the district court finds, by the
               preponderance of the evidence, that the amount in controversy exceeds the
               amount specified in section 1332(a).

28 U.S.C. § 1446(c)(2) and (c)(2)(A)(ii).

       10.     28 U.S.C. § 1446(3) further provides that a case may be removed and the amount

in controversy may be satisfied by receipt of an “other paper” from which it may be determine that

the amount in controversy has been met. 28 U.S.C. § 1446(3)
Case 1:21-cv-00834-NYW Document 1 Filed 03/22/21 USDC Colorado Page 4 of 6




       11.    The United States Court of Appeals for the Tenth Circuit has held that a Colorado

State Court’s Civil Case Cover Sheet is an “other paper” under 28 U.S.C. § 1446(b)(3), and that a

State Civil Case Cover Sheet provides the appropriate basis to support the jurisdictional amount

in controversy for the purposes of removal. Paros Props. LLC v. Colo. Cas. Ins. Co., 835 F.3d

1264, 1273 (10th Cir. 2016).

       12.    Here, Plaintiffs’ Complaint does not demand or state an amount of damages, but

rather alleges damages consisting of past and future economic and noneconomic damages,

including physical pain and suffering, inconvenience, loss of enjoyment of life, mental anguish,

medical and doctor bills, PTSD and exacerbation of anxiety, and permanent physical/mental

impairment, in amounts to be determined at the time of trial. See Exhibit A at 14. A plaintiff

cannot defeat removal by omitting an amount in controversy from the complaint. Valdez v. Byers,

Case No. 09-cv-00764-CMA-CBS, 2009 U.S. Dist. LEXIS 46086, at *4 (D. Colo. May 20, 2009).

       13.    However, the Civil Case Cover Sheet filed with Plaintiffs’ State Court Complaint

states that Plaintiffs seek a monetary judgment over $100,000. See Exhibit E at 2. Therefore, the

amount-in-controversy requirement has been met.

              c.      Timeliness of Removal

       14.    The statute governing the limitations period for removal, 28 U.S.C. § 1446(b),

provides that a notice of removal “shall be filed within thirty days after the receipt by the

defendant, through service or otherwise, of a copy of the [complaint].” 28 U.S.C. § 1446(b). In

Murphy Bros. Inc., v. Michetti Pipe Stringing, Inc. 526 U.S. 344 (1999), the United States

Supreme Court clarified the statutory meaning of “through service or otherwise” and held that

formal service is required before the 30-day period for removal begins to run: “[W]e hold that a
Case 1:21-cv-00834-NYW Document 1 Filed 03/22/21 USDC Colorado Page 5 of 6




named defendant’s time to remove is triggered by simultaneous service of the summons and

complaint, or receipt of the complaint, ‘through service or otherwise,’ after and apart from the

service of the summons, but not by mere receipt of the complaint unattended by any formal

service.” 526 U.S. at 347-48.

       15.     Here, Plaintiffs filed the Complaint on February 12, 2021, and TKE was formally

served on February 19, 2021. See Exhibit A; Exhibit B. Pursuant to 28 U.S.C. § 1446 and Murphy

Bros. Inc., TKE is required to file its notice of removal on or before March 22, 2021, as 30 days

after service falls on March 21, 2021 - a Sunday - and Rule 6(a) provides for deadlines set by

statute that does not specify a method of computing time, “if the last day is a Saturday, Sunday, or

legal holiday, the period continues to run until the end of the next day that is not a Saturday,

Sunday, or legal holiday.” See Despres v. Ampco-Pittsburgh Corp., 577 F. Supp. 2d 604, 609 (D.

Conn. 2008) (where 30th day after service fell on a Saturday, “period for removal was extended

until the next regular weekday”); Boulet v. Millers Mut. Ins. Asso., 36 F.R.D. 99, 100-01 (D.

Minn. 1964) (applying Rule 6(a) to removal to federal court); Johnson v. Harper, 66 F.R.D. 103,

104-05 (E.D. Tenn. 1975) (same). Thus, the removal is timely.

       16.     Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal, TKE

will give written notice to all adverse parties and will file a copy of the notice with the Denver

County District Court.

       WHEREFORE, Defendant Thyssenkrupp Elevator Corporation respectfully removes this

case from the District Court for the City and County of Denver, and Defendant Thyssenkrupp

Elevator Corporation requests that this Court take jurisdiction of this case and enter such further

orders as may be necessary and proper for the continuation of this action.
Case 1:21-cv-00834-NYW Document 1 Filed 03/22/21 USDC Colorado Page 6 of 6




     Respectfully submitted this 22nd day of March 2021.

                                         HALL & EVANS, LLC


                                         s/ Conor P. Boyle
                                         Conor P. Boyle
                                         1001 17th Street, Suite 300
                                         Denver, CO 80202
                                         Phone: (303) 628-3300
                                         Fax: (303) 628-3368
                                         boylec@hallevans.com
                                         Counsel for Defendant TKE
